DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control section that determines the slot format” in claim 1, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s disclosure define in paragraph [0213] The control section 401 controls the whole of the user terminal 20. The control section 401 can be constituted with a controller, a control circuit or control apparatus that can be described based on general understanding of the technical field to which the present disclosure pertains. Therefore, examiner interprets “the control section” to be part of a controller which is a physical structure. Thus, the limitation “control section” has sufficient corresponding structural support in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu to (US 20190349180)
Regarding claim 1, Lu teaches user terminal comprising: a receiving section that receives, in monitoring occasions with a certain period, downlink control information indicating a slot format for a certain cell; ([0283] discloses UE is configured by higher layers with parameter SlotFormatIndicator, the UE is provided with a SFI-RNTI by higher layer parameter sfi-RNTI and with a payload size of DCI format 2_0 by higher layer parameter dci-PayloadSize. The UE is also provided in one or more serving cells with a configuration for a search space set s and a corresponding control resource set p for monitoring M.sub.p,s.sup.(L.sup.SFI.sup.) PDCCH candidates for DCI format 2_0 with a CCE aggregation level of L.sub.SFI CCEs as described in Subclause 10.1 ) and a control section that determines the slot format for a slot or a symbol before a next monitoring occasion in a case where the certain cell is activated([0291] discloses DCI format 2_0, provided to a UE for the search space set s by higher layer parameter monitoringSlotPeriodicityAndOffset, is smaller than a duration of a slot format combination the UE obtains at a PDCCH monitoring occasion for DCI format 2_0 by a corresponding SFI-index field value, the UE expects a same format for each slot of the slot format combination that occurs at or after the next PDCCH monitoring occasions for DCI format 2_0 to be indicated by corresponding SFI-index field values. A slot format value of 255 indicates a same format for each slot of the slot format combination that occurs at or after the next PDCCH monitoring occasions for DCI format 2_0 providing the slot format value of 255).Regarding claim 2, Lu teaches The user terminal according to claim 1, wherein the control section determines the slot format, based on the downlink control information received in a cell other than the certain cell before the next monitoring occasion([0301] discloses If a UE is configured for a secondary cell with higher layer parameter defaultDownlinkBWP-Id indicating a default DL BWP among the configured DL BWPs and the UE is configured with higher layer parameter bwp-InactivityTimer indicating a timer value, the UE procedures on the secondary cell are same as on the primary cell using the timer value for the secondary cell and the default DL BWP for the secondary cell).Regarding claim 3, Lu teaches The user terminal according to claim 1, wherein the control section determines the slot format, based on information that is related to uplink and downlink configurations for time division duplex (TDD) in the certain cell and is signaled in a higher layer in a cell- or user-terminal-specific manner([0281] discloses If a UE is scheduled by a DCI format 0_1 to transmit PUSCH over multiple slots, and if higher layer parameter tdd-UL-DL-Configuration Common, tdd-UL-DL-Configuration-Common2, or tdd-UL-DL-ConfigDedicated, when provided to a UE, indicates that, for a slot from the multiple slots, at least one symbol from a set of symbols where the UE is scheduled PUSCH transmission in the slot is a downlink symbol).Regarding claim 5, Lu teaches a user terminal comprising: a receiving section that receives, in monitoring occasions with a certain period and in a plurality of cells, a plurality of pieces of downlink control information each indicating a slot format for a certain cell; ([0283] discloses UE is configured by higher layers with parameter SlotFormatIndicator, the UE is provided with a SFI-RNTI by higher layer parameter sfi-RNTI and with a payload size of DCI format 2_0 by higher layer parameter dci-PayloadSize. The UE is also provided in one or more serving cells with a configuration for a search space set s and a corresponding control resource set p for monitoring M.sub.p,s.sup.(L.sup.SFI.sup.) PDCCH candidates for DCI format 2_0 with a CCE aggregation level of L.sub.SFI CCEs as described in Subclause 10.1 )  and a control section that determines the slot format for the certain cell, based on at least one of the plurality of pieces of downlink control information([0291] discloses If a PDCCH monitoring periodicity for DCI format 2_0, provided to a UE for the search space set s by higher layer parameter monitoringSlotPeriodicityAndOffset, is smaller than a duration of a slot format combination the UE obtains at a PDCCH monitoring occasion for DCI format 2_0 by a corresponding SFI-index field value, the UE expects a same format for each slot of the slot format combination that occurs at or after the next PDCCH monitoring occasions for DCI format 2_0 to be indicated by corresponding SFI-index field values. A slot format value of 255 indicates a same format for each slot of the slot format combination that occurs at or after the next PDCCH monitoring occasions for DCI format 2_0 providing the slot format value of 255).

Regarding claim 6, Lu teaches The user terminal according to claim 5, wherein the control section determines the slot format of the certain cell on an assumption that the plurality of pieces of downlink control information indicate same slot format or based on a closest one of the plurality of pieces of downlink control information received([0395] Discloses a UE is indicated to use a first slot format, wherein the first half of the first slot format is the same as the second half of a second slot format. The second half of the first slot format could the same as the first half of a third slot format).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yi to (US10057032)

Regarding claim 4, Lu does not explicitly teaches wherein the user terminal performs half duplex communication, the control section does not assume execution of reception of a downlink signal and transmission of an uplink signal in same slot or same symbol, between one or more cells including the certain cell in a certain frequency band
However, Yi teaches wherein the user terminal performs half duplex communication, the control section does not assume execution of reception of a downlink signal and transmission of an uplink signal in same slot or same symbol, between one or more cells including the certain cell in a certain frequency band(claim 4, discloses subframe in which the uplink data is retransmitted, wherein a field for the uplink index is present only for the half-duplex device operated in a frequency division duplex (FDD) system for a DL, control formation (DCI) format 0 or 1A, and wherein, if the half-duplex device detects that a dynamic hybrid automatic repeat request round trip time (HARQ RTT) is used, the field for the uplink index is used only for an operation of the dynamic HARQ RTT)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Lu include wherein the user terminal performs half duplex communication, the control section does not assume execution of reception of a downlink signal and transmission of an uplink signal in same slot or same symbol, between one or more cells including the certain cell in a certain frequency band, as suggested by Yi. This modification would benefit the system as a design choice. Regarding claim 7, Lu does not explicitly teaches wherein the user terminal performs half duplex communication, the control section does not assume execution of reception of a downlink signal and transmission of an uplink signal in same slot or same symbol, between one or more cells including the certain cell in a certain frequency band
However, Yi teaches wherein the user terminal performs half duplex communication, the control section does not assume execution of reception of a downlink signal and transmission of an uplink signal in same slot or same symbol, between one or more cells including the certain cell in a certain frequency band (claim 4, discloses subframe in which the uplink data is retransmitted, wherein a field for the uplink index is present only for the half-duplex device operated in a frequency division duplex (FDD) system for a DL, control formation (DCI) format 0 or 1A, and wherein, if the half-duplex device detects that a dynamic hybrid automatic repeat request round trip time (HARQ RTT) is used, the field for the uplink index is used only for an operation of the dynamic HARQ RTT)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Lu include wherein the user terminal performs half duplex communication, the control section does not assume execution of reception of a downlink signal and transmission of an uplink signal in same slot or same symbol, between one or more cells including the certain cell in a certain frequency band, as suggested by Yi. This modification would benefit the system as a design choice.Regarding claim 8, Lu does not explicitly teaches wherein the user terminal performs half duplex communication, the control section does not assume execution of reception of a downlink signal and transmission of an uplink signal in same slot or same symbol, between one or more cells including the certain cell in a certain frequency band
However, Yi teaches wherein the user terminal performs half duplex communication, the control section does not assume execution of reception of a downlink signal and transmission of an uplink signal in same slot or same symbol, between one or more cells including the certain cell in a certain frequency band (claim 4, discloses subframe in which the uplink data is retransmitted, wherein a field for the uplink index is present only for the half-duplex device operated in a frequency division duplex (FDD) system for a DL, control formation (DCI) format 0 or 1A, and wherein, if the half-duplex device detects that a dynamic hybrid automatic repeat request round trip time (HARQ RTT) is used, the field for the uplink index is used only for an operation of the dynamic HARQ RTT)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Lu include wherein the user terminal performs half duplex communication, the control section does not assume execution of reception of a downlink signal and transmission of an uplink signal in same slot or same symbol, between one or more cells including the certain cell in a certain frequency band, as suggested by Yi. This modification would benefit the system as a design choice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461